Exhibit 10.22

 

GRANT OF PERFORMANCE SHARES

 

RECITALS

 

A. Diane Kelleher is Executive Vice President/Chief Financial Officer of
AmericanWest Bancorporation (“AWBC”) and its wholly-owned subsidiary,
AmericanWest Bank (the “Bank”).

 

B. AWBC wishes to incent Ms. Kelleher to remain with the Bank and/or AWBC for
the near future and reward her for good performance by granting her, in addition
to her regular salary and such other compensation as may be granted her from
time to time, performance shares in AWBC pursuant to the terms and conditions
set forth herein.

 

GRANT AGREEMENT

 

1. Effective June 6, 2005, AWBC grants Diane Kelleher Seven Thousand Five
Hundred (7,500) shares of AWBC common stock (the “Performance Shares”) as a
Performance Stock award under AWBC’s 2001 Incentive Stock Plan. Ownership in
such Performance Shares shall vest on June 6, 2010 (the “Vesting Date”) only in
accordance with the following conditions:

 

  (a) Ms. Kelleher is continuously employed by the Bank and/or AWBC through June
5, 2010.

 

  (b) For each full calendar year between January 1, 2005 and January 1, 2010
for which AWBC has a Return on Average Assets of less than one percent (1.0%),
twenty percent (20%) of the Performance Shares that otherwise would have vested
on the Vesting Date shall lapse and all of Ms. Kelleher’s rights thereto shall
thereupon cease.

 

  (c) Except as otherwise provided in Section 2, no rights in any of such
Performance Shares, earned or unearned, shall vest in Ms. Kelleher or in anyone
claiming by or under her until June 6, 2010, at which time all right, title and
interest in and to all Performance Shares earned pursuant to the conditions set
forth in this Grant shall vest in Ms. Kelleher.

 

  (d) Notwithstanding any other provision of this Section 1, and except as
otherwise provided in Section 2, all of Ms. Kelleher’s rights to vesting in the
Performance Shares shall cease upon the termination of her service for any
reason as an employee from both the Bank and AWBC prior to the Vesting Date.

 

2. If Ms. Kelleher terminates her employment for Good Reason or is terminated
without Cause (as “Good Reason” and “Cause” are defined in that certain
Employment Agreement between Ms. Kelleher, AWBC and the Bank dated as of June 6,
2005, there will be an immediate acceleration of vesting of all Performance
Shares granted hereunder.

 

Agreed to as of June 6, 2005:

 

/s/ Robert M. Daugherty

     

/s/ Diane Kelleher

Robert M. Daugherty, President & CEO

     

Diane Kelleher

AmericanWest Bancorporation

       